SUPPLEMENT DATED AUGUST 19, 2011 TO PROSPECTUS DATED MAY 1, 2011 FOR WRL FREEDOM ASSET ADVISORSM and TO PROSPECTUS DATED MAY 1, 2009 FOR WRL EVOLUTIONSM Each An Individual Flexible Premium Variable Life Insurance Policy Issued through WRL Series Life Account G By Western Reserve Life Assurance Co. of Ohio This Supplement modifies certain information contained in your WRL Freedom Asset AdvisorSM and WRL EvolutionSM prospectuses.Please read it carefully and retain it for future reference.All terms that are not defined in this supplement shall have the same meanings as the same terms used in the prospectuses. Effective August 18, 2011, AEGON USA Investment Management, LLC (“AUIM”) has been appointed by the Transamerica Series Trust (“TST”) Board of Directors as interim sub-adviser for the Transamerica Foxhall Global Conservative VP, Transamerica Foxhall Global Growth VP, Transamerica Foxhall Emerging Markets/Pacific Rim VP and Transamerica Foxhall Global Commodities & Hard Assets VP portfolios of TST.AUIM will manage the portfolios in accordance with the investment strategies and limitations described in each portfolio’s current prospectus.It is anticipated that during the 4th quarter of 2011, Transamerica Global Conservative VP, Transamerica Global Growth VP and Transamerica Emerging Markets/Pacific Rim VP will be reorganized into existing TST portfolios (subject to shareholder approval) and Transamerica Global Commodities & Hard Assets VP will be restructured. Accordingly, please replace all references in your prospectus to Foxhall Capital Management, Inc.with AUIM.Also, please note the following name changes for the portfolios: Former Name Interim Mandate Name Transamerica Foxhall Global Conservative VP Transamerica Global Conservative VP Transamerica Foxhall Global Growth VP Transamerica Global Growth VP Transamerica Foxhall Emerging Markets/Pacific Rim VP Transamerica Emerging Markets/Pacific Rim VP Transamerica Foxhall Global Commodities & Hard Assets VP Transamerica Global Commodities & Hard Assets VP PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
